KINGSLEY, J.
No record on appeal is yet on file in this court. Respondents represent to this court, supported by an adequate showing, that, on January 26, 1965, appellants filed in the superior court abandonments of their appeals, and respondents have moved to dismiss the appeals on that *741ground. We are advised that appellants claim that these abandonments were obtained by duress and other improper means, and that documents setting out that contention have been filed in the trial court.
Buie 19(a) of the California Buies of Court provides: “At any time before the filing of the record in the reviewing-court, the appellant may file in the office of the clerk of the superior court a written abandonment of the appeal; or the parties may file in said office a stipulation for abandonment. The filing of either document shall operate to dismiss the appeal and to restore the jurisdiction of the superior court. ’ ’
It follows that this court no longer has jurisdiction over the attempted appeal. If appellants are entitled to be relieved of their abandonment, they must apply to the superior court for relief, since that court, and that court only, now has power to make orders in this case.
The purported appeals are dismissed; each party shall bear his own costs in this court.
Files, P. J., and Jefferson, J., concurred.